COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
IN THE INTEREST OF M.P. AND F. P.,                            No. 08-21-00018-CV
MINOR CHILDREN                                   §
                    Appellants.                                  Appeal from the
                                                 §
                                                                65th District Court
                                                 §
                                                            of El Paso County, Texas
                                                 §
                                                              (TC# 2019DCM5435)


                                         O R D E R

        The Court GRANTS the District Clerk’s request for an extension of time within which to

file the Clerk’s Record until February 12, 2021. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that Norma L. Favela Barceleau, District Clerk for El Paso County,

Texas, prepare the Clerk’s Record and forward the same to this Court on or before February 12,

2021.

        IT IS SO ORDERED this 8th day of February, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.